DECISION
On November 10, 2015, the Defendant was sentenced as follows:
Count I: A six (6) month commitment to the Missoula County Detention Center, with all but time served suspended, for the offense of Violation of a Protective Order - 1st Offense, a misdemeanor;
Count II: A six (6) month commitment to the Missoula County Detention Center, with all but time served suspended, to run concurrent with Count I, for the offense of Violation of a Protective Order - 2 nd Offense, a misdemeanor;
Count III: A two (2) year commitment to the Department of Corrections, for the offense of Violation of a Protective Order - 3rd Offense, a Felony;
Count XII: A two (2) year commitment to the Department of Corrections, with one (1) year suspended, to run consecutive to Count III, for the offense of Violation of a Protective Order - 3rd or Subsequent Offense, a Felony;
Count XIII: A two (2) year commitment to the Department of Corrections, all suspended, to run consecutive to Counts III and XII, for the offense of Violation of a Protective Order - 3rd or Subsequent Offense, a Felony;
Count XXXIV: A two (2) year commitment to the Department of Corrections, all suspended, to run consecutive to Counts III and XII, for the offense of Violation of a Protective Order - 3rd or Subsequent Offense, a Felony;
Count XXXV: A two (2) year commitment to the Department of Corrections, all suspended, to run consecutive to Counts III and XII, for the offense of Violation of a Protective Order - 3rd or Subsequent Offense, a Felony. Counts IV - XI, XIV - XXXIII were dismissed. The Defendant received credit for time served in the amount of two hundred twenty six (226) days at the rate of $100.00 credit per day toward Defendant’s fine. However, the amount of credit given was not to exceed the total amount of fine due. The Court recommended that Defendant be screened for all appropriate programs. The Court granted an interstate compact should the Defendant meet the criteria.
On May 6, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was represented by Missoula *51County Deputy Attorney Suzy Boylan.
Done in open Court this 6th day of May, 2016.
DATED this 10th day of June, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.